Citation Nr: 1617233	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-27 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2015, the Board remanded the claim for additional development.

In March 2016, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) dated in April 2016.  Although the Veteran and his representative were provided a copy of the opinion, there is no prejudice given the beneficial outcome of the decision. 


FINDING OF FACT

The Veteran has hypertension that was caused by his service-connected for diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for hypertension, as secondary to diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).

Multiple theories of entitlement to service connection for hypertension have been presented in this case, including on a basis to herbicide exposure in Vietnam and on a secondary basis.  Based primarily on the April 2016 VHA expert medical opinion, the Board concludes that service connection on a secondary basis has been substantiated.  

Service connection is in effect for diabetes mellitus, type II, and the Veteran has a diagnosis of hypertension.  The April 2016 VA physician opined that the Veteran's hypertension was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was that Agent Orange is a known cause of diabetes mellitus and that the Veteran was diagnosed with diabetes in 2002.  The physician further stated that hypertension was not diagnosed until 2006 and diabetes is a known cause of atherosclerosis, which in turn causes hypertension.  

In consideration of this evidence, and when resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has hypertension that was caused by his service-connected for diabetes mellitus, type II.  Thus, service connection for hypertension is warranted on a secondary basis.  



ORDER

Service connection for hypertension, as secondary to service-connected diabetes, type II, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


